Exhibit 10.8

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 21, 2008, between GREAT AMERICAN GROUP
WF, LLC, a California limited liability company (“Grantor”), and WELLS FARGO
RETAIL FINANCE, LLC, a limited liability company organized under the laws of the
State of Delaware (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and between Grantor and Lender (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Lender has agreed to consider making
Liquidation Loans to Grantor;

WHEREAS, in order to induce Lender to enter into the Credit Agreement and the
other Loan Documents and to consider making Liquidation Loans as provided for in
the Credit Agreement, Grantor has agreed to grant a continuing Lien on the
Collateral to secure the Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Credit Agreement. All other undefined
terms contained in this Security Agreement, unless the context indicates
otherwise, have the meanings provided for by Article 9 of the Code to the extent
the same are used or defined therein.

2. GRANT OF LIEN.

2.1 To secure the prompt and complete payment, performance and observance of all
of the Obligations, Grantor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Lender a continuing security interest in and lien
upon all of Grantor’s right, title and interest in, to and under the following
property, whether now owned by or owing to, or hereafter acquired by or arising
in favor of, Grantor (including under any trade names, styles or derivations
thereof), and whether now owned or consigned by or to, or leased from or to,
Grantor, and regardless of where located (all of which being hereinafter
collectively referred to as the “Collateral”):

 

  (a) all accounts, including, without limitation, all rights to payment under
any Liquidation Sales Agreements and Liquidator Joint Venture Agreements;

 

  (b) all chattel paper;

 

  (c) all documents;

 

  (d) all equipment;



--------------------------------------------------------------------------------

  (e) all fixtures;

 

  (f) all general intangibles, including without limitation all rights arising
under any Liquidation Sales Agreements and Liquidator Joint Venture Agreements
and not constituting an account, but not including the name “Great American
Group WF” and any variants thereof or any other trade name used by Grantor or
any of its Affiliates;

 

  (g) all goods;

 

  (h) all instruments;

 

  (i) all inventory, including without limitation any Retail Inventory;

 

  (j) all investment property;

 

  (k) all letters of credit and letter of credit rights;

 

  (l) all supporting obligations;

 

  (m) all Commercial Tort Claims;

 

  (n) Leasehold Interests;

 

  (o) Books;

 

  (p) Real Property;

 

  (q) All insurance policies proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds and premium rebates arise out of any of the foregoing
(subparagraphs (a) through (p) hereof) or otherwise;

 

  (r) all Blocked Accounts, the Cash Management Accounts, Disbursement Accounts
and all other deposit accounts and other bank accounts and all funds on deposit
therein;

 

  (s) money or other assets of Grantor that now or hereafter come into the
possession, custody, or control of Lender or any Affiliate thereof;

 

  (t) all money, cash or cash equivalents of Grantor;

 

  (u) All liens, guarantees, rights, remedies and privileges pertaining to any
of the foregoing (subparagraphs (a) through (t) hereof), including the right of
stoppage in transit, and;

 

  (v) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and rents
and profits of, each of the foregoing.



--------------------------------------------------------------------------------

The Lender’s Liens in and to the Collateral shall attach to all Collateral
without any further action on the part of the Lender or Grantor.

2.2 In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Lender as aforesaid,
Grantor hereby grants to Lender a right of set-off against the property of
Grantor held by Lender, including all property described above in Section 2.1(a)
now or hereafter in the possession or custody of, or in transit to, Lender, for
any purpose (including safekeeping, collection or pledge), for the account of
Grantor, or as to which Grantor may have any right or power.

2.3 With respect to each Liquidation Sale, (a) the Liquidation Loan and all of
the other Obligations of Grantor with respect to such Liquidation Sale shall
constitute one general obligation of Grantor secured by all of the Collateral
arising under or related to such Liquidation Sale, and (b) except with respect
to any indemnification obligations of Grantor, Lender’s recourse with respect to
such Liquidation Loan and other Obligations of Grantor shall be limited to such
Collateral.

3. LENDER’S RIGHTS; LIMITATIONS ON LENDER’S OBLIGATIONS.

3.1 It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall, subject to the terms and conditions contained in
such agreements, remain liable under each of the Liquidation Sales Agreements,
Liquidator Joint Venture Agreements, and its other contracts and each of its
licenses to observe and perform all the conditions and obligations to be
observed and performed by it thereunder. Lender shall not have any obligation or
liability under any Liquidation Sales Agreements, Liquidator Joint Venture
Agreements, contract or license by reason of or arising out of this Security
Agreement or the granting herein of a Lien thereon or the receipt by Lender of
any payment relating to any Liquidation Sales Agreements, Liquidator Joint
Venture Agreements, contract or license pursuant hereto. Lender shall not be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any Liquidation Sales Agreements, Liquidator
Joint Venture Agreements, contract or license, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any Liquidation
Sales Agreements, Liquidator Joint Venture Agreements, contract or license, or
to present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

3.2 Subject to Section 7.4 hereof, if an Event of Default shall have occurred
and be continuing, Lender may at any time, without prior notice to Grantor,
notify account debtors, parties to any of Grantor’s Liquidation Sales
Agreements, Liquidator Joint Venture Agreements, or contracts, and obligors in
respect of instruments and chattel paper, that the accounts and the right, title
and interest of Grantor in and under such Liquidation Sales Agreements,
Liquidator Joint Venture Agreements, contracts, instruments and chattel paper
have been assigned to Lender and that payments shall be made directly to Lender.
Upon the request of Lender, Grantor shall so notify account debtors, parties to
Liquidation Sales Agreements, Liquidator Joint Venture Agreements, and other
contracts, and obligors in respect of instruments and chattel paper.



--------------------------------------------------------------------------------

3.3 Lender may at any time in Lender’s own name or in the name of Grantor
communicate with account debtors, parties to Liquidation Sales Agreements,
Liquidator Joint Venture Agreements, and other contracts, obligors in respect of
instruments and chattel paper to verify with such Persons, to Lender’s
satisfaction, the existence, amount and terms of any such accounts, Liquidation
Sales Agreements, contracts, instruments or chattel paper.

3.4 In conjunction with each Liquidation Sale in respect to which Lender
provides a Liquidation Loan, Grantor shall promptly after its entry into such
Liquidation Sale Agreement, give notice to the Merchant which is a party thereto
or any joint venture to which Grantor is a joint venturer and each other Person
party to any such Liquidation Sale Agreement or Liquidator Joint Venture
Agreement that Grantor’s portion of any and all payment due to Grantor under any
Liquidation Sale Agreement or Liquidator Joint Venture Agreement shall be paid
directly to the Collection Account or another account at a Cash Management Bank
established in conjunction with such Liquidation Sale. Grantor also hereby
authorizes Lender to give, without any further consent of or notice to Grantor,
such notice directly to any such Persons after the occurrence and during the
continuance of an Event of Default.

4. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that:

4.1 Grantor is the sole owner of each item of the Collateral upon which it
purports to grant a Lien hereunder (subject only to any obligations under any
Agency Agreements, Purchase Agreements or Liquidator Joint Venture Agreements,
all of which shall be collaterally assigned to Lender concurrently herewith),
and has good and marketable title thereto free and clear of any and all Liens
other than Permitted Encumbrances.

4.2 No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by Grantor in favor of Lender pursuant to this Security Agreement
or the other Loan Documents, and (ii) in connection with any other Permitted
Encumbrances.

4.3 This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements listed, a
perfected Lien in favor of Lender on the Collateral with respect to which a Lien
may be perfected by filing pursuant to the Code. Such Lien is prior to all other
Liens, except Permitted Encumbrances that would be prior to Liens in favor of
Lender as a matter of law, and is enforceable as such as against any and all
creditors of and purchasers from Grantor (other than purchasers of inventory in
the ordinary course of business). All action by Grantor necessary or desirable
to perfect such Lien on each item of the Collateral has been duly taken.

4.4 Schedule I hereto lists all investment property, instruments (other than
checks received in the ordinary course of business), letters of credit and
chattel paper of Grantor. All action by Grantor necessary or desirable to
perfect the Lien of Lender on each item set forth on Schedule I (including the
delivery of all originals thereof to Lender and the legending of all chattel
paper as required by Section 5.2 hereof) has been duly taken. The Lien of Lender
on the Collateral listed on Schedule I hereto is prior to all other Liens,
except Permitted Encumbrances that would be prior to the Liens in favor of
Lender as a matter of law, and is enforceable as such



--------------------------------------------------------------------------------

against any and all creditors of and purchasers from Grantor. Grantor shall,
upon obtaining ownership of any additional investment property, instruments
(other than checks received in the ordinary course of business), letters of
credit or chattel paper, promptly (and in any event within three (3) Business
Days) notify Lender and deliver to Lender all such additional instruments or
chattel paper duly endorsed and all such letters of credit.

4.5 Grantor’s chief executive office, principal place of business, corporate
offices, all warehouses and premises where Collateral is stored or located
(other than Liquidation Sale sites), and the locations of all of its books and
records concerning the Collateral are set forth on Schedule II hereto. With
respect to each Liquidation Sale, the site(s) for such Liquidation Sale and the
location of all Retail Inventory relating thereto will be disclosed in the
Liquidation Loan Proposal for such Liquidation Sale.

4.6 Grantor does not have any interest in, or title to, any patent, trademark or
copyright except as set forth in Schedule III, hereto. This Security Agreement
is effective to create a valid and continuing Lien on and, upon filing of a
copyright security agreement with the United States Copyright Office and filing
of a patent security agreement and a trademark security agreement with the
United State Patent and Trademark Office, as the case may be, perfected security
interests in favor of Lender in Grantor’s patents, trademarks and copyrights and
such perfected security interests are enforceable as such as against any and all
creditors of and purchasers from Grantor. Upon filing of such copyright security
agreement with the United States Copyright Office and filing of a patent
security agreements and a trademark security agreements with the United State
Patent and Trademark Office, as the case may be, and the filing of appropriate
financing statements, all action necessary or desirable to perfect Lender’s Lien
on Grantor’s patents, trademarks or copyrights shall have been duly taken.

5. COVENANTS. Grantor covenants and agrees with Lender that from and after the
date of this Security Agreement and until the date on which the Obligations are
indefeasibly repaid in full in cash and the Revolving Credit Termination Date
has occurred (such date, the “Termination Date”):

5.1 Further Assurances; Pledge of Instruments. At any time upon the request of
Lender, Grantor shall execute and deliver to Lender any and all security
agreements, pledges, assignments, endorsements of certificates of title and
bailee acknowledgments (together with any and all financing statements,
including, without limitation, any amendments thereto and any “in lieu”
continuation statements, which Lender deems necessary in its sole discretion,
each of the foregoing, an “Additional Documents”) that Lender may request in its
sole discretion, each in form and substance satisfactory to Lender, to perfect
and continue perfected or to better perfect the Lender’s Liens in the Collateral
(whether now owned or hereafter arising or acquired), and all other documents
that Lender may request in its sole discretion in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents.
Grantor shall also take such further actions as Lender may reasonably request to
obtain the full benefits of this Security Agreement and of the rights and powers
herein granted, including using commercially reasonable efforts to secure all
consents and approvals necessary or appropriate for the assignment to or for the
benefit of Lender of any Liquidation Sales Agreement, license or contract held
by Grantor or in which Grantor has any rights not heretofore assigned Grantor
also hereby authorizes Lender to file any such financing or continuation
statements to perfect or



--------------------------------------------------------------------------------

maintain a security interest in the Collateral without the signature of Grantor
to the maximum extent permitted by applicable law. Lender will provide Grantor
with contemporaneous notice of any such filings. If any amount payable under or
in connection with any of the Collateral is or shall become evidenced by any
instrument, such instrument, other than checks and notes received in the
ordinary course of business, shall be duly endorsed in a manner satisfactory to
Lender promptly upon Grantor’s receipt thereof.

5.2 Maintenance of Records. Grantor shall keep and maintain, at its own cost and
expense, satisfactory and complete records of the Collateral, including a record
of any and all payments received and any and all credits granted with respect to
the Collateral and all other dealings with the Collateral. Grantor shall mark
its books and records pertaining to the Collateral to evidence this Security
Agreement and the Liens granted hereby. All chattel paper shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of Wells Fargo Retail Finance, LLC,
as Lender.”

5.3 Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Grantor shall notify Lender immediately if it knows or has reason to know
that any application or registration relating to any patent, trademark or
copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
Grantor’s ownership of any patent, trademark or copyright, its right to register
the same, or to keep and maintain the same.

(b) In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any patent,
trademark or copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
Lender prior written notice thereof, and, upon request of Lender, Grantor shall
execute and deliver any and all patent security agreements, copyright security
agreements or trademark security agreements as Lender may reasonably request to
evidence Lender’s Lien on such patent, trademark or copyright, and the general
intangibles of Grantor relating thereto or represented thereby.

(c) Grantor shall take all actions necessary or requested by Lender to maintain
and pursue each application, to obtain the relevant registration and to maintain
the registration of each of the patents, trademarks and copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

(d) In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, Grantor shall
notify Lender promptly after Grantor learns thereof. Grantor shall, unless it
shall reasonably determine that such patent, trademark or copyright Collateral
is in no way material to the conduct of its business or operations, promptly sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and shall take such
other actions as Lender shall deem appropriate under the circumstances to
protect such patent, trademark or copyright Collateral.



--------------------------------------------------------------------------------

5.4 Indemnification. In any suit, proceeding or action brought by Lender
relating to any account, chattel paper, Liquidation Sales Agreements, document,
general intangible, investment property or instrument for any sum owing
thereunder or to enforce any provision of any account, chattel paper,
Liquidation Sales Agreements, document, general intangible, investment property
or instrument, Grantor will save, indemnify and keep Lender harmless from and
against all expense (including reasonable and documented attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the obligor
thereunder, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, except in the
case of Lender, to the extent such expense, loss, or damage is attributable to
the gross negligence or willful misconduct of Lender as finally determined by a
court of competent jurisdiction. All such obligations of Grantor shall be and
remain enforceable against and only against Grantor and shall not be enforceable
against Lender.

5.5 Compliance with Terms of Accounts, etc. In all material respects, Grantor
will perform and comply with all obligations in respect of its accounts, chattel
paper, Liquidation Sales Agreements, and licenses and all other agreements to
which it is a party or by which it is bound relating to the Collateral.

5.6 Limitation on Liens on Collateral. Grantor will not create, permit or suffer
to exist, and will defend the Collateral against, and take such other action as
is necessary to remove, any Lien on the Collateral except Permitted
Encumbrances, and will defend the right, title and interest of Lender in and to
any of Grantor’s rights under the Collateral against the claims and demands of
all Persons whomsoever.

5.7 Limitations on Disposition. Grantor will not sell, lease, transfer or
otherwise dispose of any of the Collateral, or attempt or contract to do so
except as permitted by the Credit Agreement or the other Loan Documents, or as
otherwise permitted by Lender in writing.

5.8 Control of Collateral. If from time to time any Collateral, including any
proceeds or supporting obligations, consists of property or rights of a Grantor
in which the perfection or priority of Lender’s Liens is dependent upon or
enhanced by Lender’s gaining control of such Collateral, Grantor shall promptly
notify Lender and, at Lender’s request, deliver the appropriate Control
Agreements or take such actions as may be necessary to give Lender control over
such Collateral as provided in the Code.

5.9 Negotiable Collateral. If from time to time any Collateral, including any
proceeds, is evidenced by or consists of letters of credit, Instruments,
Documents, Goods covered by Documents, Investment Property or Chattel Paper,
Grantor shall notify Lender, and if perfection or priority of Lender’s Lien in
such Collateral is dependent on or enhanced by possession, the Grantor, promptly
upon the request of Lender, shall endorse and deliver physical possession of
such Collateral to Lender except that the foregoing shall not apply to any
non-negotiable bills of lading relating to Goods in transit.



--------------------------------------------------------------------------------

5.10 Further Identification of Collateral. Grantor will, if so requested by
Lender, furnish to Lender, as often as Lender requests, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Lender may reasonably request, all in such
detail as Lender may specify.

5.11 Notices. Grantor will advise Lender promptly, in reasonable detail, (i) of
any Lien (other than Permitted Encumbrances) or claim made or asserted against
any of the Collateral, and (ii) of the occurrence of any other event which would
have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereunder or under any other Loan Document.

6. LENDER’S APPOINTMENT AS ATTORNEY-IN-FACT.

On the Closing Date Grantor shall execute and deliver to Lender a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date. The powers conferred on Lender under the Power of Attorney are solely to
protect Lender’s interests in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. Lender agrees that (a) it shall not exercise
any power or authority granted under the Power of Attorney unless an Event of
Default has occurred and is continuing and that such exercise shall be subject
to Section 7.3 hereof, and (b) Lender shall account for any moneys received by
Lender in respect of any foreclosure on or disposition of Collateral pursuant to
the Power of Attorney, provided that Lender shall have no duty as to any
Collateral, other than to use reasonable care with respect to the Collateral in
its possession or under its control and to account for moneys actually received
by it, and Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers. Lender shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially similar to
that which Lender accords its own property. NONE OF LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, LENDERS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES.

7. REMEDIES; RIGHTS UPON DEFAULT.

7.1 In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Lender may exercise all rights and remedies of a secured party under the Code,
subject to Section 7.3 hereof. Without limiting the generality of the foregoing,
Grantor expressly agrees that in any such event Lender, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Grantor or any other Person (all and each of which demands, advertisements and
notices are hereby expressly waived to the



--------------------------------------------------------------------------------

maximum extent permitted by the Code and other applicable law), may forthwith
enter upon the premises of Grantor where any Collateral is located through
self-help, without judicial process, without first obtaining a final judgment or
giving Grantor or any other Person notice and opportunity for a hearing on
Lender’s claim or action, and may collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, assign, give an option or options to purchase, or sell or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at a public or private sale or sales, at
any exchange at such prices as it may deem acceptable, for cash or on credit or
for future delivery without assumption of any credit risk. Lender shall have the
right upon any such public sale or sales and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption Grantor hereby releases. Such sales may be adjourned and continued
from time to time with or without notice. Lender shall have the right to conduct
such sales on Grantor’s premises or elsewhere and shall have the right to use
Grantor’s premises without charge for such time or times as Lender deems
necessary or advisable.

Grantor further agrees, at Lender’s request, to assemble the Collateral and make
it available to Lender at places which Lender shall select, whether at Grantor’s
premises or elsewhere. Until Lender is able to effect a sale, lease, or other
disposition of Collateral, Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Lender. Lender shall have no obligation to Grantor to maintain or
preserve the rights of Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Lender. Lender may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Lender’s remedies with respect to such
appointment without prior notice or hearing as to such appointment. Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Obligations as provided in the Credit Agreement, and
only after so paying over such net proceeds, and after the payment by Lender of
any other amount required by any provision of law, need Lender account for the
surplus, if any, to Grantor. To the maximum extent permitted by applicable law,
Grantor waives all claims, damages, and demands against Lender arising out of
the repossession, retention or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of Lender as finally
determined by a court of competent jurisdiction. Grantor agrees that ten
(10) days prior notice by Lender of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Grantor shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any reasonable and documented attorneys’ fees and other
expenses incurred by Lender to collect such deficiency.

7.2 If any Event of Default shall have occurred and be continuing Lender or
Lender’s designee may (a) notify Account Debtors of Grantor that the accounts,
chattel paper, or general intangibles have been assigned to Lender or that
Lender has a Lien thereon, or (b) collect the accounts, chattel paper, or
general intangibles directly and charge the collection costs and expenses to the
Loan Account. Grantor shall hold any Collections that it receives in trust for
the Lender, as the Lender’s trustee, and within one (1) Business Day of receipt
thereof will deliver said Collections to Lender or a Cash Management Bank in
their original form as received by the Grantor.



--------------------------------------------------------------------------------

7.3 Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

7.4 Notwithstanding any other provision of this Security Agreement, if a Default
or an Event of Default is a payment default, a Default or an Event of Default
with respect to Sections 4.20, 6.10 or 7.2 of the Credit Agreement, a Default or
an Event of Default with respect to the occurrence of an event that has a
Material Adverse Effect, in any case, solely with respect to any particular
Liquidation Loan, or any other Default or Event of Default solely with respect
to a particular Liquidation Loan (other than a Default or an Event of Default
that is the result of any fraud, acts in bad faith or intentional breach by
Grantor), then Lender may exercise the rights and remedies in this Security
Agreement that are conditioned upon the occurrence or continuance of a Default
or an Event of Default only with respect to such Liquidation Loan and the
Collateral related thereto.

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of enabling
Lender to exercise rights and remedies under Section 7 hereof (including,
without limiting the terms of Section 7 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time as Lender shall be lawfully
entitled to exercise such rights and remedies, Grantor hereby grants to Lender
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Grantor) to use, license or sublicense any intellectual
property now owned or hereafter acquired by Grantor, and wherever the same may
be located, and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

9. LIMITATION ON LENDER’S DUTY IN RESPECT OF COLLATERAL. Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control and shall account for moneys actually received by it hereunder. Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially similar to that which Lender accords its own property.
Lender shall not have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.



--------------------------------------------------------------------------------

11. NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of Lender and Grantor with respect to the
matters referred to herein and therein.

13. NO WAIVER; CUMULATIVE REMEDIES. Lender shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Lender and then only
to the extent therein set forth. A waiver by Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Lender would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of Lender, any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Lender and Grantor.

14. LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10, hereof, this
Security Agreement shall terminate upon the Termination Date.

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Lender hereunder, inure to the benefit of
Lender, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other



--------------------------------------------------------------------------------

sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner affect the Lien granted to Lender hereunder. Grantor
may not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.

17. COUNTERPARTS. This Security Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.

18. GOVERNING LAW. THE VALIDITY OF THIS SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK, COMMONWEALTH OF MASSACHUSETTS,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND. GRANTOR WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 11.11(b).

19. WAIVER OF JURY TRIAL. GRANTOR AND LENDER EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THIS SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. GRANTOR AND LENDER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of



--------------------------------------------------------------------------------

intent or interpretation arises, this Security Agreement shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Security Agreement.

22. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GREAT AMERICAN GROUP WF, LLC, a California limited liability company By:  

/s/ Harvey M. Yellen

  Harvey M. Yellen Its:   Manager By:  

/s/ Andrew Gumaer

  Andrew Gumaer Its:   Manager



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company By:  

/s/ Cory Loftus

Name:   Cory Loftus Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

Investment Property

None

Instruments

None

Letters of Credit

None

Chattel Paper

None



--------------------------------------------------------------------------------

SCHEDULE II

to

SECURITY AGREEMENT

Schedule of Offices, Locations of Collateral

And Records Concerning Collateral

 

I. Chief Executive Office and principal place of business of Grantor:

21860 Burbank Blvd.

Suite 300 South

Woodland Hills, CA 91367

 

II. Corporate Offices of Grantor:

21860 Burbank Blvd.

Suite 300 South

Woodland Hills, CA 91367

1 Parkway North, Suite 520 Deerfield, Illinois 60015

Others to come

 

III. Warehouses: None

None, other than Liquidation Sale sites

 

IV. Other Premises at which Collateral is Stored or Located:

None, other than Liquidation Sale sites

 

V. Locations of Records Concerning Collateral:

21860 Burbank Blvd.

Suite 300 South

Woodland Hills, CA 91367



--------------------------------------------------------------------------------

SCHEDULE III

to

Security Agreement

Patents, Trademarks and Copyrights

None



--------------------------------------------------------------------------------

SCHEDULE IV

to

Security Agreement

Commercial Tort Claims

None